United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
SMALL BUSINESS ADMINISTRATION,
)
GOVERNMENT CONTRACTING & BUSINESS )
DEVELOPMENT, Washington, DC, Employer
)
__________________________________________ )
F.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1519
Issued: February 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal of the May 1, 2009 decision of the
Office of Worker’s Compensation Programs, which found that she received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$2,377.24 overpayment of compensation for the period August 18 to 30, 2008; and (2) whether
the Office properly determined that appellant was at fault in creating the overpayment of
compensation, thereby precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On May 13, 2003 appellant, then a 49-year-old program analyst, developed right carpal
tunnel syndrome while in the performance of duty. The Office accepted right carpal tunnel

syndrome and authorized right carpal tunnel release, which was performed on
December 15, 2003. Appellant returned to work limited duty on June 21, 2004. She stopped
work on August 3, 2007 and on August 6, 2007, underwent recurrent right carpal tunnel release
surgery. Appellant filed Forms CA-7, claims for compensation, beginning August 3, 2007. On
March 4, 2008 she was placed on the periodic rolls.
By letter dated August 14, 2003, the Office advised appellant of her diagnosed conditions
and her eligibility for benefits. In an attached Form CA-1008, it advised her of certain
information concerning the circumstances under which she could receive compensation. The
Office advised:
“Once you return to work or obtain new employment, notify this office
immediately. Full compensation is payable only while you are unable to perform
the duties of your regular job because of your accepted employment-related
condition. If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of
compensation.”
In a letter dated March 4, 2008, the Office outlined appellant’s entitlement to
compensation benefits and her responsibility to return to work in connection with the injury
accepted by the Office. In an attached Form EN1049 it provided:
“OVERPAYMENTS. To minimize the possibility of an overpayment of
compensation NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO
BACK TO WORK. Each payment shows the period for which payment is made.
If you have worked for any portion of this period, return the payment to this
office, even if you have already advised the [Office] that you are working.
“CERTIFICATION. I have read the information contained in the EN1049 and
understand the conditions under which I may receive compensation and the items
I must report to the Department of Labor, Office of Workers’ Compensation
Programs, in connection with my claim. I agree to be bound by these conditions.
I understand that willful failure on my part to comply with these conditions can
result in termination or forfeiture of benefits and liability for the resulting
overpayments.”
The Office also listed a schedule of check dates and periods covered by each check cycle for
2008. On March 10, 2008 appellant signed and returned the certification form on the EN1049
form indicating that she understood the conditions under which she could receive compensation.
On August 6, 2008 the employing establishment offered appellant a job as a full-time
limited-duty program analyst without any wage loss. On August 18, 2008 appellant accepted the
position and returned to work the same day.
In a letter dated August 20, 2008, appellant informed the Office that she had returned to
work and submitted her signed acceptance of the job offer. She requested that she be reimbursed
for “loss wages” for the period August 7 to 16, 2008.

2

In a compensation termination report dated August 27, 2008, the Office noted that
appellant returned to work, full time, eight hours per day, on August 18, 2008. It noted that prior
to that time she was on the periodic rolls receiving compensation for her work-related injury.
The Office noted that appellant’s case history revealed that she continued to receive
compensation through August 30, 2008 and that an overpayment of benefits was created.
In a January 16, 2009 letter, the Office informed appellant that it made a preliminary
determination that she had received a $2,377.24 overpayment of compensation from August 18
to 30, 2008, because she continued to receive compensation benefits for temporary total
disability from August 18 to 30, 2008 after she had returned to work full time on
August 18, 2008. It calculated that for the period August 3 to 30, 2008 appellant was paid
compensation in the amount of $4,744.88 but was entitled to compensation for the period
August 3 to 17, 2008 in the amount of $2,367.64 for an overpayment of $2,377.24. The Office
found that she was at fault in creating the overpayment because she accepted payment that she
knew or reasonably should have known to be incorrect. It informed appellant that she had the
right to submit evidence or argument if she disagreed with the Office’s finding. The Office also
informed her that she had a right to a prerecoupment hearing before an Office hearing
representative. It instructed appellant to complete an enclosed overpayment recovery form and
submit supporting documentation.
In a decision dated May 1, 2009, the Office found that appellant received a $2,377.24
overpayment of compensation from August 18 to 30, 2008 for which she was at fault in creating.
It advised that the overpayment occurred because she returned to work full time, eight hours per
day, on August 18, 2008 and continued to receive compensation for total disability until
August 30, 2008. The Office found that appellant was at fault in creating the overpayment
because she reasonably should have been aware that she was not entitled to compensation
benefits for total disability while working full time. It stated that she should forward a check for
the entire amount of the overpayment and if she was unable to refund the amount she was
instructed to contact the Office and make arrangements for recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period. Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.1
ANALYSIS -- ISSUE 1
The record indicates that appellant returned to work full time, eight hours per day, at the
employing establishment on August 18, 2008. She continued to receive wage-loss compensation
for total disability through August 30, 2008. As noted above, appellant is not entitled to receive
compensation for total disability after she has returned to work. Thus, an overpayment occurred.

1

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).

3

Since the evidence indicated that appellant returned to full-time work without wage loss
on August 18, 2008, she would not be entitled to any compensation for wage loss after that date.
The record shows that the Office calculated that, from August 3 to 30, 2008, she received
$4,744.88 in total disability compensation but should have received compensation for the period
August 3 to 17, 2008 of $2,367.64. It subtracted $2,367.64 from $4,744.88 and found that the
difference between the amount of compensation appellant received and the amount she should
have received was $2,377.24, which is the amount of the overpayment. The Office explained
how the overpayment occurred and provided this to her with the preliminary notice of
overpayment. The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,377.24 for the period August 18 to 30, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act provides as follows:
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.”2
No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment.3
On the issue of fault, 20 C.F.R. § 10.433(a) provides in pertinent part:
“An individual is with fault in the creation of an overpayment who: (1) made an
incorrect statement as to a material fact which the individual knew or should have
known to be incorrect; or (2) failed to furnish information which the individual
knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have
been expected to know was incorrect.”4
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provide in relevant part:
“(b) Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”5

2

5 U.S.C. § 8129(b).

3

Gregg B. Manston, 45 ECAB 344 (1994).

4

Kenneth E. Rush, 51 ECAB 116 (1999).

5

20 C.F.R. § 10.433(b).

4

Section 10.430(a) of the Office’s regulations advise that the Office includes on each
periodic check a clear indication of the period for which payment is being made. A form is sent
to the recipient with each supplemental check which states the period for which payment is being
made. Section 10.430(b) notes that, by these means, the Office puts the recipient on notice that a
payment was made and the amount of the payment.6
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. For it to establish that appellant was with fault in creating the overpayment of
compensation, the Office must establish that, at the time she accepted the compensation checks
in question, she knew or should have known the payments were incorrect.7
As noted, the Office erroneously issued wage-loss compensation for total disability for
the period August 3 to 30, 2008 while appellant was only entitled to wage-loss compensation for
the period August 3 to 17, 2008. However, even if the overpayment resulted from negligence on
the part of the Office, this does not excuse the employee from accepting payment to which she
knew or should have known that she was not entitled.8 On August 14, 2003 the Office advised
appellant” “If you receive a compensation check which includes payment for a period you have
worked, return it to us immediately to prevent an overpayment of compensation.” Likewise, in a
letter dated March 4, 2008, the Office advised appellant: “To minimize the possibility of an
overpayment of compensation NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO
BACK TO WORK. Each payment shows the period for which payment is made. If you have
worked for any portion of this period, return the payment to this office, even if you have already
advised the [Office] that you are working.” The Office also listed a schedule of check dates and
periods covered by each check cycle for 2008. Furthermore, it includes on each periodic check a
clear indication of the period for which payment is being made. By doing this, the Office puts
the recipient on notice that a payment was made and the amount of the payment.9 This is
evidence that appellant should have been aware that, when she accepted the compensation for the
period in question, that she was not entitled to receive wage-loss compensation for total
disability for a period when she worked.
For these reasons, the Office properly found that appellant accepted wage-loss
compensation from August 18 to 30, 2008, which she knew or should have known was incorrect.
As appellant was at fault under the third standard outlined above, recovery of the overpayment of
compensation in the amount of $2,377.24 may not be waived.10

6

J.R., 60 ECAB ___ (Docket No. 08-1107, issued June 15, 2009). 20 C.F.R. § 10.430.

7

See Claude T. Green, 42 ECAB 174, 278 (1990).

8

See Russell E. Wageneck, 46 ECAB 653 (1995).

9

See J.R., supra note 6.

10

As the Office did not direct recovery of the overpayment from continuing compensation payments, the Board
does not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004).

5

On appeal, appellant asserts that she was not at fault in creating the overpayment as she
advised the Office on August 8, 2008 of her return to work and believed that she would be paid
up to August 18, 2008. However, as noted above, even though the overpayment resulted from
negligence on the part of the Office, this does not excuse the employee from accepting payment
to which she knew or should have known that she was not entitled.11 While appellant notified
the Office of her return to work, she did not return the compensation check as the Office had
previously instructed. The evidence supports that she knew or should have known that she
accepted an incorrect payment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation from August 18
to 30, 2008 and that she was at fault in creating the overpayment.12
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Russell E. Wageneck, supra note 8.

12

After her appeal was filed, appellant submitted a letter regarding other compensation claims previously filed.
However, the Board notes that in the present appeal, the Board only has jurisdiction over the overpayment decision.
See 20 C.F.R. §§ 501.2(c), 501.3. Should appellant wish to pursue issues in her other compensation claims, she
should contact the Office.

6

